Case 1:20-cv-21254-BB Document 47-6 Entered on FLSD Docket 07/02/2021 Page 1 of 4




                     EXHIBIT 5
4/30/2021
        Case                      U.S. Securities
               1:20-cv-21254-BB Document      47-6and Exchange
                                                       Entered Commission
                                                                 on FLSD  Secure Email Message
                                                                              Docket           View
                                                                                        07/02/2021  Page 2 of 4


                                                                                    U.S. SeCUrille5. C7'10 EXChC1hCle C.OrrIrrSr'iorl




  JMJ - Discovery - SMAIL
   orauh@buckleyfirm.com
  JMJ - Discovery - SMAIL
   Received:          Apr 30, 2021 11:57 AM
   Expires:           Jul 29, 2021 11:57 AM
   From:              braunsteinj@sec.gov
   To:                orauh@buckleyfirm.com, cregan@buckleyfirm.com, greenbergb@gtlaw.com,
    wiswanatha@buckleyfirm.com
   Cc:                petrillaa@sec.gov
   Subject:           JMJ - Discovery - SMAIL

                                             7t7 —snage was sent securely using Zlx 8




     Chris,


     Good morning. During our meet and confer on Monday April 26, we agreed to give additional
     thought to our objections to JMJ's Interrogatory No. 6 and Second Request For Production, which ask
     the SEC to produce documents and provide information reflecting all communications the SEC's Office
     of Interpretation and Guidance had with third-party members of the public relating to the SEC's Guide
     to Broker-Dealer Registration. As we explain below, we have now searched for responsive
     documents relating to Defendant (Keener and/or JMJ) and have learned that there are none. We
     have further determined that, as posed, complying with the requests would impose an extraordinary
     burden, requiring a search through thousands of records that would take an estimated 470 hours of
     SEC staff time. This is because JMJ has requested documents about every dealer registration question
     the SEC has received in the last eight years, regardless of the potential relevance to JMJ's business.
      Your request that we have staff members search for references to the statutory language would not
     reduce this burden and is not a meaningful narrowing of the request.



     The specific request from the RFP is as follows:



                  The SEC's Guide to Broker-Dealer Registration states that: "The SEC staff
                  stands ready to answer your questions and help you comply with our rules.
                  After reading this guide, if you have questions, please feel free to contact
                  the Office of Interpretation and Guidance at (202) 551-5777 (e-mail
                  tradingandmarkets@sec.gov ) or the Regional Office of the SEC in your
                  area:' Guide to Broker Dealer Registration ("the Guide"), avail. at

https://web1.zixrnail.net/s/messageservlet?m=ABB6Vu40o0TQ17oi8L4CL27p&b=sec                                                        1/3
        Case
4/30/2021      1:20-cv-21254-BB Document          47-6
                                      U.S. Securities      Entered
                                                      and Exchange   on FLSD
                                                                   Commission     Docket
                                                                              Secure        07/02/2021
                                                                                     Email Message View Page 3 of 4
                 https://www.sec.govireportspubs/investor-
                 publications/divisionsmarketregbdguidehtm.html .



                  Please produce from Jan. 1, 2013 to the present all Documents reflecting
                  questions received by the Office of Interpretation and Guidance ("Office")
                  Concerning Section II.B of the Guide ("Who is a 'Dealer"), and all
                  Documents reflecting responses provided by the Office to such questions.



     The SEC objected to this request on the ground that any responsive documents would not be relevant
     to any claim or cognizable defense in this case because any such documents would contain only
     informal, nonbinding guidance provided by SEC staff to individual members of the public, and would
     not render any fact at issue in this case more or less likely. The SEC also stated that the Guide at issue
     makes clear that any staff response to a question by the public would be informal and non-binding.
     To that end, the Guide advises anyone wishing to pose a question about Broker-Dealer registration as
     follows:



                  You may wish to consult with a private lawyer who is familiar with the
                  federal securities laws, to assure that you comply with all laws and
                  regulations. The SEC staff cannot act as an individual's or broker-
                  dealer's lawyer . While the staff attempts to provide guidance by
                  telephone to individuals who are making inquiries, the guidance is
                  informal and not binding. Formal guidance may be sought through a
                  written inquiry that is consistent with the SEC's guidelines for no-action,
                  interpretive, and exemptive requests. (Emphasis added).



     The SEC also objected on the ground that Defendant's request for the described documents was
     overbroad and not proportional to the needs of the case, even assuming some marginal relevance.
      The SEC has repeatedly asked Defendant to narrow his request by specifying whether he or an
     employee of his (or anyone he personally knows) received informal guidance from staff in the Office
     of Interpretation and Guidance. The SEC observed that any other materials would be "internal
     communications and other categories of documents not calculated to reach Defendant," which
     Magistrate Judge Louis found to be overbroad and "not proportional to the needs of the case" in her
     December 17, 2021 Order on Discovery Disputes, at 1 (emphasis added).



     You rejected our offer to search for any responsive documents that would ostensibly have reached
     Mr. Keener or any employee of JMJ (or anyone Mr. Keener knows). Notwithstanding your position, we
     have now searched the relevant databases and learned that there exist no documents responsive to
     Defendant's Interrogatory No. 6 and Defendant's Second Request for Production of Documents that
     reflect any inquiry to the Office of Interpretation and Guidance by Defendant or any of his
     employees. It is evident that neither Defendant (Mr. Keener) nor any JMJ employee ever contacted
     the SEC to inquire about whether he should have registered as a dealer. This is not surprising in light
     of Mr. Keener's 2012 FINRA bar, which would have precluded him from registering as a dealer. He


https://webl.zixmail.net/s/messageserviet?m=ABB6Vu40o0TQl 7oi8L4CL27p&b=sec                                           2/3
        Case
4/30/2021    1:20-cv-21254-BB Document          47-6
                                    U.S. Securities      Entered
                                                    and Exchange   on FLSD
                                                                 Commission     Docket
                                                                            Secure        07/02/2021
                                                                                   Email Message View Page 4 of 4
     would have had no reason to inquire with the SEC about whether he was required to do something
     his bar would have prohibited him from doing.



     We also note that regarding the burden to search for and compile responsive documents, we
     understand that this task would take an estimated 470 hours of SEC staff time based on the
     exceptionally broad search parameters of Defendants' requests, which cover an eight year period.
     This would entail searching thousands of records, primarily because Section II. B of the Broker-
     Dealer Guide concerns every kind of dealer that may operate in the United States, not just those who
     buy convertible notes and sell the resulting stock, like Defendant.



     Upon further internal deliberations, and after considering the rationale you provided us during our
     meet and confer to support Defendant's perceived need for the materials, we are constrained to
     maintain our objections. We base this decision not only on our previous statements of objection—in
     our formal discovery responses and the numerous emails we have exchanged—but also in light of
     new information regarding: (1) the lack of any responsive records pertaining to Keener or JMJ, and
     (2) the specific information related to the burden of completing the search for records responsive to
     your requests. For these reasons, we hope that you understand that we are unable to offer
     additional resources for a search we believe would not produce relevant information to the claims or
     defenses in this case.



     Best regards,



     Josh




     This message was secured by Zix Corp (R) .




                                     X.
                                 •
                                          This service is hosted by Zix on behalf of U.S. Securities and Exchange Commission Secure Email More Information
             Secured byZI




https://webl.zixmail.net/s/messageservlet?m=ABB6Vu40o0TQl 7oi8L4CL27p&b=sec                                                                                  3/3
